Title: From George Washington to Henry Knox, 16 April 1794
From: Washington, George
To: Knox, Henry


          
            Sir,
            [Philadelphia, 16 April 1794]
          
          I have considered your report of the 15th instt relatively to the Frigates which are to
            be built; and as soon as the important points on which the master builders have
            differed, is settled by the expedient you have had recourse to; and you can obtain the
            means for carrying the law into effect, it is my desire that the work ⟨may be entered
            upon⟩ without delay; in the manner, and at the places which you have suggested; with
            this alteration however—that if Baltimore does not possess advantages which Norfolk has
            not, that the 44 gun ship shall be built at the latter, & the one of 36 guns at the
            former. The wealth, and populousness of the two states will not only warrant, but
            require this change if there is an equality in other respects.
          Given at Philadelphia this 16th day of April 1794.
          
            Go: Washington
          
          
            P.S. At nine o clock tomorrow, I shall want to converse with you on your other report
              of the 10th instt.
          
        